Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite 

		Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPUB 20140098493 to Chen et al. (Chen).
Regarding claims 11 and 19, Chen teaches a first fan configured to produce a first cooling air stream having a first direction of flow (1, Figures 3-5); a second fan configured to produce a second cooling air stream having a second direction of flow, the second direction of flow being opposite the first direction of flow (2, Figures 3-5), wherein the first cooling air stream flows along a first side of a circuit board and the second cooling air stream flows on a second side of the circuit board that is opposite the first side of the circuit board (Paragraph 0051 discloses a circuit board being placed into slots provided in Figure 3-5); and a housing (00, Figure 3-5), the housing having a mounting plate positionable adjacent the circuit board (5, Figure 3-5), the first fan attached to a first side of the mounting plate within a first air guidance chamber at least partially defined by a plurality of walls connected to the mounting plate (Figures 3-5 shows a plurality of walls forming a chamber around 1) and the second fan attached to a second side of the mounting plate within a second air guidance chamber at least partially defined by a plurality of walls connected to the mounting plate (Figures 3-5 shows a plurality of walls forming a chamber around 2), the second air guidance chamber being separated from the first air guidance chamber so that that first cooling air stream flows around a sub-chamber of the second air guidance chamber in which the second fan is positioned as the first cooling air stream flows toward the circuit board in the first direction of flow (Figure 7 shows the direction of flow).
Regarding claims 12 and 20, Chen teaches wherein the first cooling air stream is a suction stream and the second cooling air stream is a discharge stream (Figures 3-5 shows the direction of flow).
Regarding claims 13 and 21, Chen teaches wherein the first cooling air stream is a discharge stream from the first fan and the second cooling air stream is a suction stream (Figures 3-5 shows the direction of flow).
Regarding claims 14 and 22, Chen teaches wherein the first side of the mounting plate is a top side and the second side of the mounting plate is an underside of the mounting plate (the mounting plate has a top and bottom side).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of U.S. PGPUB 20080180910 to Tomioka (Tomioka).
Regarding claims 15 and 23, Chen is silent on wherein one of the walls that at least partially defines the first air guidance chamber is a separation wall that extends perpendicular to the mounting plate and at an angle to a ventilation side and one of the walls that at least partially defines the second air guidance chamber is a separation wall that extends perpendicular to the mounting plate and at an angle to the ventilation side.
Tomioka teaches wherein one of the walls that at least partially defines the first air guidance chamber is a separation wall that extends perpendicular to the mounting plate and at an angle to a ventilation side and one of the walls that at least partially defines the second air guidance chamber is a separation wall that extends perpendicular to the mounting plate and at an angle to the ventilation side (separation through extension of 15, Figure 3 – 15 can be considered multiple different pieces so a portion of it is the mounting plate and another portion is the separation wall). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Chen with the teachings of Tomioka to provide wherein one of the walls that at least partially defines the first air guidance chamber is a separation wall that extends perpendicular to the mounting plate and at an angle to a ventilation side and one of the walls that at least partially defines the second air guidance chamber is a separation wall that extends perpendicular to the mounting plate and at an angle to the ventilation side. Doing so would allow the device to be compact and airflow to be more accurately directed.

Claims 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Tomioka and U.S. PGPUB 20070072443 to Rohrbach et al. (Rohrbach).
Regarding claims 18 and 27, Chen is silent on a symmetrical connection port configured to accommodate an electric power supply to the first fan and the second fan, wherein the connection port has a common negative pole for grounding and respective positive poles for supplying power to each of the first fan and the second fan arranged symmetrically around the negative pole.
Tomioka teaches a symmetrical connection port configured to accommodate an electric power supply to the first fan and the second fan, wherein the connection port has a common negative pole for grounding and a positive pole (46, Figure 6 teaches a power supply and laptops commonly have symmetrical connection ports to power supplies which is well known in the art). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Chen with the teachings of Tomioka to provide a symmetrical connection port configured to accommodate an electric power supply to the first fan and the second fan, wherein the connection port has a common negative pole for grounding and a positive pole. Doing so would allow the fans to be powered.
Chen is silent on respective positive poles for supplying power to each of the first fan and the second fan arranged symmetrically around the negative pole.
Rohrbach teaches polarity protection (Paragraph 0042 and Figure 8b). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Chen with the teachings of Rohrbach to provide polarity protection. Doing so would provide safe accurate operation of the device.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 16, 17, 25, 26, 29, and 30 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 5, 7, 11, 13, and 14 of prior U.S. Patent No. 10860069. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10860069 and 1-17 of U.S. Patent 10019045. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same subject matter with additional limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762